 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 2
                                                                 Oct 03, 2019
 3                                                                   SEAN F. MCAVOY, CLERK



 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SAMUEL ERICK RICHARDSON,
                                                    NO: 2:19-CV-187-RMP
 8                              Plaintiff,
                                                    ORDER DENYING MOTION FOR
 9          v.                                      INJUNCTIVE RELIEF

10    ACTING DIRECTOR SPARBER and
      SPOKANE COUNTY DETENTION
11    SERVICES ADMINISTRATION &
      STAFF,
12
                                Defendants.
13

14         Before the Court is Plaintiff’s pro se “Motion to Order Show Cause for an

15   [sic] Preliminary Injunction @ a Temporary Restraining Order,” and his

16   declaration, ECF No. 11. Specifically, Plaintiff seeks to enjoin his cell

17   confinement of 22 hours per day and his restricted phone access of two hours per

18   day at the Spokane County Jail. He also seeks to enjoin persons who are not

19   named as Defendants to this action from issuing death threats, harassing and

20   retaliating against him.

21         Plaintiff is currently housed at the Lincoln County Jail. ECF No. 13. His


     ORDER DENYING MOTION FOR INJUNCTIVE RELIEF -- 1
 1   request for injunctive relief against Defendants at the Spokane County Jail is

 2   rendered moot by his transfer to another facility. See Johnson v. Moore, 948 F.2d

 3   517, 519 (9th Cir. 1990); Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995).

 4         In accompanying and subsequent ex parte communications, Plaintiff

 5   requests a transfer, acknowledges his transfer to another jail, and asks not to be

 6   returned to the Spokane County Jail for any reason, claiming the conditions at that

 7   facility “make defending [his] case unreasonably difficult.” ECF Nos. 12, 13 and

 8   14. Plaintiff also states that he “fear[s] for [his] own life, safety, and wellbeing”

 9   because of indirect statements allegedly made by correctional officers at the

10   Spokane County Jail. Id.

11         Plaintiff is advised that it is improper to correspond directly with a judicial

12   officer. If he wishes to make a request of the Court, he must do so in the form of a

13   motion which is properly noted for hearing as required by LCivR 7.1, Local Civil

14   Rules for the Eastern District of Washington.

15         Under the Prison Litigation Reform Act, 18 U.S.C. § 3626, a plaintiff is not

16   entitled to prospective relief unless a court enters the necessary findings required

17   by the Act:

18         The court shall not grant or approve any prospective relief unless the
           court finds that such relief is narrowly drawn, extends no further than
19         necessary to correct the violation of a Federal right, and is the least
           intrusive means necessary to correct the violation of the Federal right.
20         The court shall give substantial weight to any adverse impact on public
           safety or the operation of a criminal justice system caused by the relief.
21
     18 U.S.C. § 3626(a)(1)(A).

     ORDER DENYING MOTION FOR INJUNCTIVE RELIEF -- 2
 1         The purpose of preliminary injunctive relief is to preserve the status quo or

 2   to prevent irreparable injury pending the resolution of the underlying claim. Sierra

 3   On-line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

 4         The same legal standard applies to an application for a Temporary

 5   Restraining Order (“TRO”) and a motion for a preliminary injunction. See

 6   Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.

 7   2001). To obtain a preliminary injunction, the moving party must show: (1) a

 8   likelihood of success on the merits; (2) a likelihood of irreparable harm to the

 9   moving party in the absence of preliminary relief; (3) that the balance of equities

10   tips in the moving party's favor; and (4) that an injunction is in the public interest.

11   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). A TRO is “an

12   extraordinary remedy that may only be awarded upon a clear showing that the

13   plaintiff is entitled to such relief [.]” Winter, 555 U.S. at 22. The moving party

14   bears the burden of meeting all prongs of the Winter test. Alliance for the Wild

15   Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

16         Here, Plaintiff has demonstrated neither a likelihood of success on the merits

17   nor that he will suffer irreparable harm in the absence of a TRO. As set forth in the

18   Order to Amend or Voluntarily Dismiss, his allegations are insufficient to state a

19   constitutional violation. His assertions of anticipated future harm are speculative.

20          At this time, IT IS ORDERED that Plaintiff’s “Motion to Order Show

21   Cause for an [sic] Preliminary Injunction @ a Temporary Restraining Order,” ECF


     ORDER DENYING MOTION FOR INJUNCTIVE RELIEF -- 3
 1   No. 11, is DENIED.

 2         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order

 3   and forward a copy to Plaintiff.

 4         DATED October 3, 2019.

 5                                          s/ Rosanna Malouf Peterson
                                         ROSANNA MALOUF PETERSON
 6                                          United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DENYING MOTION FOR INJUNCTIVE RELIEF -- 4
